DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	No claims have been amended. Arguments in Remarks filed August 26, 2022 are acknowledged and discussed below.  Claims 25-27, 29-39 and 41-44 are pending.
Claims 41-44 stand as withdrawn by way of the Response to Election/Restriction filed March 16, 2022. 
Claims 25-27 and 29-39 are examined upon their merits.

Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-27 and 29-39 stand as rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, for reasons of record in the previous Office action.  
On pages 8-10 of Remarks filed August 26, 2022, Applicant traverses the rejection on the following grounds:
Applicant cites WO/2016/166419, incorporated by reference into the specification, and argues that this reference “discloses a plurality of glycan-based biomarkers for diagnosis and prognosis of brain damage such as traumatic brain injury (TBI)” (line 1, page 9). Applicant argues what is conventional or well-known does not need to be disclosed in detail.
Applicant asserts that a skilled person at the effective filing date would know “which lectins bind selectively to glycan parts of the above-mentioned molecules” (fetuin or asialofetuin). Applicant states: “Exemplary reference are enclosed in the Appendix hereto: Ralin Clin Proteom 2008; Ralin Clin Proteom 2008; Hutchinson 1994 Anal Biochem: Haseley et al 1999” (Remarks pg. 9, last line of second paragraph).  It is noted Ralin is cited in duplicate and the “Haseley et al 1999” has not been included with the response; rather, an uncited additional reference (Okazaki et al., 1995) was forwarded with Remarks. Thus, only Ralin and Hutchinson are evaluated with respect to what was known at the time of filing, as discussed below.  Again, Applicant argues what is conventional or well-known does not need to be disclosed in detail.

While considered in full, these arguments are not persuasive to overcome the rejection for the following reasons.  
The WO/2016/166419 teaches changes in spot fluorescence intensities of selected lectins after TBI, and in this way provides written description for glycan-based biomarkers that may indicate brain injury and the lectins that bind said biomarkers.  
However, as stated in the prior action, the independent claim encompasses the genus of glycan-based biomarker binding “reagents”.  Thus, the claims are not limited to the lectin-biomarker complexes disclosed in the WO/2016/166419 publication.  The broader genus of glycan-binding reagents includes: direct chemical reactants with constituent monosaccharides (ex. aminopropyl column to separate the acetate adducts of label-free reducing monosaccharides), metabolic labeling (ManNAz conversion to SiaNAz), lectins, and antibodies (i.e. monoclonal antibodies directed against “stub” glycans).  The specification, and the art cited as reference of what was well known in the art (Ralin and Hutchinson above), all pertain to lectins alone (see “lectin immobilization” Abstract of Ralin 2008; and “binding of a panel of unlabeled lectins” Abstract of Hutchinson 1994). 
Therefore, the preponderance of evidence weighs in favor of the claims containing subject matter (the genus of binding reagents) which was neither described in the specification nor within the relevant art at the time of the effective filing date of the application, in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention.  
Therefore, the rejection is maintained. 
Limiting the claims to the well-known lectin binding reagents would obviate this rejection.

Claims 25-27 and 29-39 stand as rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, for reasons of record in the previous Office action.  Briefly, the broadest reasonable interpretation of the claimed device provides an indication of brain injury when a sample is contacted with the probe comprising any glycan-based biomarker binding reagent and any control glycan-based binding reagent, wherein the control zone and the detection zone are perpendicular and form a cross, or plus-sign, pattern.  The specification fails to disclose any device, within the breadth of the claims, that indicates brain injury with a reasonable expectation of success.  While Example 4 of the disclosure teaches fetuin and asialofetuin as examples of glycans, there is no guidance that fetuin and/or asialofetuin are “indicative of brain injury”.  Therefore, undue further experimentation would be required in order to make the claimed device and use it with a reasonable expectation of successfully detecting brain injury. 
On pages 10-11 of Remarks (Id), Applicant argues that “fetuin and asialofetuin are model glycans to show that the device as claimed can be reduced into practice” (pg. 10, second to last paragraph).  
Thus, Applicant admits that there is no actual reduction to practice of the claimed device.
The examiner has cited post-filing reference Baker as evidence that, even within the current state-of-the-art, “glycans as capture units have not been widely applied in lateral flow, and to the best of our knowledge have not been shown to function using clinical samples” (pg. B/3697, last sentence of last full paragraph).  The authors state: “Crucial to achieving this [glycans as capture units in methods using clinical samples] is the use of a polymeric coating, which reduces nonspecific interaction with any deposited biological components (e.g. mucus, cell debris) as well as providing the tether to display the glycan” (pg. F/3701, paragraph bridging columns).  In Remarks, Applicant argues page 13 lines 8-29 of the specification provides for said polymeric coatings, and overcomes the unpredictability within the art.  Applicant further argues (page 11, second to last paragraph), “Although use of polymer coatings in lateral flow assays is useful, there is no need to include this feature into claims, in particular since the alleged requirement is based on a single post-published document.”   
This is not persuasive for the following reasons.  First, this citation of the specification mentions semi-permeable material that restrict particles only by size (pg. 13, lines 8-14); mentions only “biological or synthetic, polymeric membrane that will allow certain molecules or ions to pass through it by diffusion, or occasionally by more specialized processes of facilitated diffusion, passive transport or active transport” (lines 15-18); and “cross-linking cellulose fibers to “films with differing properties” (lines 19-29).  None of which provides specific guidance for any polymeric coating that reduces nonspecific binding.  Therefore, the specification does not overcome the unpredictability within the art.  
Second, the Baker art of record was relied upon as evidence that glycan-based capture units have still not been used successfully with clinical samples even after the filing date of the application.  Baker teaches polymeric coating that prevent non-specific binding are “Crucial” and not optional for success.  The specification as filed fails to provide specific guidance as to any device that overcomes the evidence of unpredictability within the art.
The specification provides only guidance for a device that detects fetuin and asialofetuin, but there is no evidence that either of these glycan biomarkers are indicative of brain injury. Given that, and the fact that, even within the current state-of-the-art, glycans have not been shown to function as capture units for use with clinical samples, the examiner maintains the position that a person having ordinary skill in the art at the time of filing would have to perform multiple experiments to validate glycan-based biomarkers as “indicative of brain injury”; discover the reagents and/or lectin that selectively bind said biomarkers and those reagents/lectins that can be used as effective controls; and, lastly, construct a probe comprising said lectins and controls such that the control zone and the detection zone are perpendicular and form a cross, or plus-sign, pattern, as claimed.  The examiner maintains the position that this further experimentation required for enabling guidance, goes well-beyond what is considered ‘routine’ within the art, and constitutes undue further experimentation. 
Therefore, claims 25-27 and 29-39 are rejected under 35 U.S.C. 112, first paragraph, for failing to meet the enablement requirement.
Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 7:30-5 (EST) & Sat. A.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY N MACFARLANE/Examiner, Art Unit 1649